      Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 1 of 10




       CENTER FOR DISABILITY ACCESS
 1     Chris Carson, Esq., SBN 280048
 2     Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
 3     8033 Linda Vista Road Suite 200
       San Diego CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7     Michael D. Welch (SBN: 111022)
       MICHAEL WELCH + ASSOCIATES
 8     770 L Street, Suite 950
       Sacramento, CA. 95814
 9     Telephone: (916) 449-3930
       Facsimile: (916) 449-3930
10
       Attorney for Defendants
11
12                         UNITED STATES DISTRICT COURT
13                        NORTHERN DISTRICT OF CALIFORNIA
14
       Scott Johnson,                          Case No. 5:18-cv-07253-SVK
15
                 Plaintiff,
16                                             Joint Case Management
          v.                                   Statement
17
       John M. Morgin, in individual and
18     representative capacity as trustee of   Date:    November 5, 2019
       The Morgin 2009 Revocable Trust         Time:    9:30 a.m.
19     dated March 12, 2009;
       Asian Pacific Industries, Inc., a
20     Washington Corporation; and Does        Honorable Judge Susan van Keulen
       1-10,
21
                 Defendants
22
23
24           The parties jointly submit this Joint Case Management Statement
25   pursuant to the Standing Order for All Judges of the Northern District of
26   California dated November 1, 2014 and Civil Local Rule 16-9.
27
28




                                           1

     Joint Case Management Statement                              5:18-cv-07253-SVK
      Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 2 of 10




 1       1.      Jurisdiction & Service
 2               This Court has subject matter jurisdiction over this action pursuant
 3
         to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
 4       Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5               This court has supplemental jurisdiction over the claims brought
 6       under the Unruh Act pursuant to 28 U.S.C. § 1367(a) as the claims arise
 7       from the same incident.
 8               Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 9       founded on the fact that the real property which is the subject of this action
10       is located in this district and that Plaintiff's cause of action arose in this
11       district.
12               The complaint has been duly served on Defendant John M. Morgin
13       on or about December 31, 2018 and on Defendant Asian Pacific
14       Industries, Inc. on or about December 28, 2018.
15
16       2.      Facts:
17               Plaintiff: Scott Johnson is a level C-5 quadriplegic. He cannot walk
18       and also has significant manual dexterity impairments. He uses a
19       wheelchair for mobility and has a specially equipped van. Defendant John
20       M. Morgin, in individual and representative capacity as trustee of The
21       Morgin 2009 Revocable Trust dated March 12, 2009, owns the real
22       property located at or about 4040 Stevens Creek, San Jose, California.
23       Defendant Asian Pacific Industries, Inc. owns Jaguar Stevens Creek
24       (“Jaguar”) located at or about 4040 Stevens Creek, San Jose, California.
25               Even though there was a parking space marked and reserved for
26       persons with disabilities in the parking lot serving Jaguar during Plaintiff’s
27       visits, the parking stall and access aisle are not level with each other. The
28       parking stall and access aisle have cross slopes and running slopes greater



                                             2

     Joint Case Management Statement                                   5:18-cv-07253-SVK
      Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 3 of 10




 1       than 2.1%. In addition to not having a level parking space, the parking stall
 2       did not have the required signage bearing the International Symbol of
 3       Accessibility logo, “Minimum Fine $250” and tow-away signage. The
 4       transaction counter at Jaguar was about 42 inches in height. There was no
 5       lowered, 36 inch portion of the transaction counter at Jaguar for use by
 6       persons in wheelchairs to conduct transactions. The service counter
 7       located in the parts department was about 42 inches in height. There was
 8       no lowered, 36 inch portion of the service counter for use by persons in
 9       wheelchairs. The ramps that ran up to the entrances did not have a level
10       landing on the day of plaintiff’s visits. The ramps terminated at the door
11       and there were no level landings whatsoever. Additionally, the ramps had
12       slopes of as much as 10%. The entrance door hardware at Jaguar had a
13       panel style handle that required tight grasping to operate during plaintiff’s
14       visits.
15                 Defendant’s failure to provide for level parking, level landing, lack
16       of accessible parking space, transaction counter, service counter and door
17       hardware at the Jaguar is discriminatory against the plaintiff; and
18       therefore, violates the plaintiff’s rights under the American with
19       Disabilities Act and the Unruh Civil Rights Act. Plaintiff seeks injunctive
20       relief and the statutory minimum damage award.
21                 Defendant: disputes these allegations.
22
23       3.        Legal Issues
24
                   The disputed legal issues are: (1) Whether the defendant’s property
25
         meets the minimum standards of the ADA; state disability laws and other
26
         codes; (2) whether the defendants are responsible under the law to remove
27
         barriers; (3) whether the barriers are readily achievable to remove; (4)
28




                                                3

     Joint Case Management Statement                                     5:18-cv-07253-SVK
      Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 4 of 10




 1        whether the plaintiff has standing to seek either damages or injunctive
 2        relief; and (5) the nature and extent of damages, if any.
 3
 4        4.     Motions
 5
                 Plaintiff: anticipates filing a motion for partial summary judgment
 6
          on the issue of duty and liability under the ADA and the Unruh Civil Rights
 7
          Act. This will happen after the necessary depositions are taken in this case.
 8
                 Defendant: None.
 9
10
          5.     Amendment of Pleadings
11
12
                 Plaintiff: Plaintiff intends to conduct an expert led site inspection to

13
          identify each barrier that would affect his type of disability and, then,

14
          amend the complaint to ensure that the ADA claim reflects his intention to

15
          have all unlawful barrier removed or remediated. This is the two-step

16
          process permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008)

17
          524 F.3d 1034 and Chapman v. Pier 1 Imports (US) Inc., 631 F.3d 939 (9th

18
          Cir. 2011).

19
                 Defendant: do not anticipate amendment of pleadings.

20
21        6.     Evidence Preservation

22               The Parties agree to make efforts to preserve all discoverable
23        information, regardless of the format in which it is kept (email, database,
24        paper file, etc.).
25               The parties are unaware of any issues in this regard at this time.
26
27   //
28
     //



                                               4

     Joint Case Management Statement                                     5:18-cv-07253-SVK
      Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 5 of 10




 1       7.      Disclosure
 2               The Parties do not seek any changes to the form or requirements for
 3
         initial disclosures. The parties have exchanged initial disclosures.
 4
 5
         8.      Rule 26 Discovery Plan
 6
 7
                 1. Discovery Subjects

 8
                     Plaintiff intends to seek discovery related to: (1) the ownership

 9
                 and operation of the business; (2) the lack of level parking, level

10
                 landing, lack of accessible parking space, transaction counter,

11
                 service counter and door hardware at the Jaguar; (3) changes or

12
                 modifications to the property; (4) the feasibility of providing access

13
                 to persons with disabilities. Plaintiff intends to propound a set of

14
                 Interrogatories, Requests for Admission and Requests for

15
                 Production of Documents; to take the deposition of Defendant and

16
                 to conduct an expert site inspection.

17
                     Defendant: None.

18
19
                     The Parties do not propose to conduct discovery in phases. The

20
                 parties consent to receive by e-mail all discovery responses that are

21
                 capable to be received via electronic means and propose a discovery

22
                 cut-off date of October 12, 2020.

23
24
                 2. Changes in Limitations on Discovery

25
                     Plaintiff: Plaintiff requests that rule FRCP 33(a)(1) limits be

26
                 increased to 45 for both parties. Plaintiff otherwise requests no

27
                 deviation from the Federal and Local Rules.

28
                     Defendant: None.




                                              5

     Joint Case Management Statement                                   5:18-cv-07253-SVK
      Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 6 of 10




 1        9.      Class Actions
 2                N/A.
 3
 4        10.     Related Cases
 5
                  The Parties are unaware of any related cases.
 6
 7
          11.     Relief
 8
 9                Plaintiff: claims injunctive relief, attorney fees and damages under

10        the Unruh Civil Rights Act, which provides for actual damages and a

11        statutory minimum of $4,000.

12                Defendant: no dispute.

13
14        12.     Settlement and ADR

15                Joint Site Inspection was conducted on March 27, 2019 and the

16        Notice of Need for Mediation was filed on May 8, 2019 as required by

17        General Order 56 and this Court’s Scheduling Order. The matter was

18        provisionally settled on July 24, 2019. The parties submitted a notice of

19        settlement to this Court on July 25, 2019. However, despite multiple

20        attempts, and diligent action by the plaintiff, settlement has not been

21        consummated and plaintiff moved to have this case reopened.

22
23        13.     Consent to Magistrate Judge for All Purposes
24                The parties consent to have a Magistrate Judge preside over this
25        case.
26
27
     //
28




                                              6

     Joint Case Management Statement                                   5:18-cv-07253-SVK
      Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 7 of 10




 1       14.     Other References
 2               None
 3
 4       15.     Narrowing of issues
 5
                 None
 6
 7
         16.     Expedited Trial Procedure
 8
 9               The parties do not believe that this case is suitable for an expedited

10       schedule.

11
         17.     Scheduling
12
13               The parties propose:
14               The date for Disclosures of Expert Witness as August 31, 2020
15               Discovery Cut-Off of October 12, 2020
16               Law and Motion Cut-Off of November 9, 2020
17               Pre-trial Conference date of December 21, 2020
18               Trial date of January 5, 2021
19
20       18.     Trial
21
                 Plaintiff: has requested a Court trial and anticipates a 2-3 day trial.
22
                 Defendant: has requested jury trial.
23
24
         19.     Disclosure of Non-Party Interested Entities or Person
25
                 Plaintiff: There are no interested parties other than the Plaintiff.
26
                 Defendant: There are no interested parties other than the
27
         Defendant.
28




                                               7

     Joint Case Management Statement                                     5:18-cv-07253-SVK
      Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 8 of 10




 1
 2       20.     Professional Conduct
 3               Counsel have reviewed the Guidelines for Professional Conduct for
 4       the Northern District of California.
 5
 6       21.     Other Matters
 7
                 None
 8
 9
10   Dated: October 29, 2019                    CENTER FOR DISABILITY ACCESS
11
12
13
                                                By: /s/Amanda Lockhart Seabock
14                                              Amanda Lockhart Seabock
                                                Attorney for Plaintiff
15
16
17
     Dated: October 29, 2019                    MICHAEL WELCH + ASSOCIATES
18
19
20
21                                              By: /s/Michael D. Welch
                                                Michael D. Welch
22                                              Attorney for Defendant
23
24
25
26
27
28




                                            8

     Joint Case Management Statement                                  5:18-cv-07253-SVK
      Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 9 of 10




 1                              SIGNATURE ATTESTATION
 2   I hereby attest that all other signatories listed, and on whose behalf the filing
 3
     is submitted, concur in this document’s content and have authorized the filing
 4
     of this document with the use of their electronic signature.
 5
 6
 7
 8   Dated: October 29, 2019                 CENTER FOR DISABILITY ACCESS
 9
10
11                                           By: /s/Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
12
                                             Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            9

     Joint Case Management Statement                                  5:18-cv-07253-SVK
     Case 5:18-cv-07253-SVK Document 34 Filed 10/29/19 Page 10 of 10




 1                                     EXHIBIT A
 2            PROPOSED SCHEDULE OF PRETRIAL & TRIAL DATES
 3
 4    Matter                               Weeks           Parties
                                           Before Trial    Request
 5
      Last Day for Hearing on Motion to    25              7/13/2020
 6    Add Parties and Amend Pleadings
 7    (Monday at 10:00 a.m.)
 8    Non-Expert Discovery Cut-Off         15              9/21/2020
      Expert Discovery Cut-Off             12              10/12/2020
 9
      Last Day to Conduct Settlement       10              10/26/2020
10
      Proceedings
11    Last Day for Law and Motion          8               11/9/2020
12    Hearings
13    Final Pretrial Conference            2               12/21/2020
      (Monday at 1:30 p.m.)
14
      Last Day for Filing Proposed         1               12/28/2020
15    Findings of Facts and Conclusions
16    of Law (if court trial)
17    Exhibit Conference                   Friday before   1/1/2021
      (Friday at 3:00 p.m.)                Trial
18
      Trial                                                1/5/2021
19
      (Tuesday at 9:00 a.m.)
20
21
22
23
24
25
26
27
28




                                          10

     Joint Case Management Statement                            5:18-cv-07253-SVK
